Title: To George Washington from Major General Robert Howe, 19 June 1780
From: Howe, Robert
To: Washington, George



Dear Sir
In the Highlands [N.Y.] 19th June 1780

I am this moment Honour’d with your Excellencys Favour of the 18th Instant—In consequence of my application to Governor Clinton he has Orderd a Body of Militia to join me with all possible expedition, and warn’d a number more to repair to me when Alarm Signals are given—Upon the appearance of some of the Enemies Ships Yesterday, I instantly sent express to Governor Clinton urging the necessity of presing up Clintons Brigade, and the Militia that I had required, for not knowing when either would arive I thought it proper to call for boath, lest any disappointment should happen, and because my inteligence pursuaded me both would become requisite, and if not that the Militia might be easily countermanded.
Depend Sir your Orders shall be punctually attended too and that nothing within the reach of my Abilities or that my utmost exertions can affect shall be wanting—I shall give you Sir the erliest information of any occurrence worth your notice.
meeting your Excellencys letter upon the Road as I was out reconnoitring some places which required my attention, I Write in great Haste—but am with the Sincerest reguard and Greatest respect Your Excellencys most Obe. Servant

Robert Howe

